
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10


Amended Effective January 1, 2008

HOSPIRA, INC. NON-EMPLOYEE DIRECTORS' FEE PLAN

SECTION 1
PURPOSE

        Hospira, Inc. Non-Employee Directors' Fee Plan (the "Plan") has been
established by Hospira, Inc. (the "Company"), effective as of April 30, 2004
(the "Effective Date") to attract and retain as members of its Board of
Directors persons who are not employees of the Company or any of its
subsidiaries but whose business experience and judgment are a valuable asset to
the Company and its subsidiaries. The Plan provides for the payment to Directors
of fees in the form of some or all of the following: Annual Retainer Fees,
Committee Chairman Fees, Meeting Fees and Restricted Stock awards (generally,
the "Director Fees").

SECTION 2
DIRECTORS COVERED

        As used in the Plan, the term "Director" means any person who is elected
to the Board of Directors of the Company as of the Effective Date or at any time
thereafter, and is not an employee of the Company or any of its subsidiaries.

SECTION 3
FEES PAYABLE TO DIRECTORS

        3.1    Annual Retainer Fee.    Each Director shall be entitled to an
annual retainer fee (the "Retainer Fee") to be paid quarterly, on the last
business day of each calendar quarter for which the Director served in the
capacity as a Director (excluding, on a pro rata basis, the partial month in
which he is first elected a Director and any whole months in which he did not
serve in such capacity). The amount of the Annual Retainer Fee shall be as
determined from time to time in the sole discretion of the Board of Directors of
the Company (the "Board"), with such amount initially set at Fifty Thousand
Dollars ($50,000.00) per year.

        3.2    Committee Chairman Fee.    A Director who serves as Chairman of
any committee created by the Board shall be entitled to an additional annual
retainer fee (the "Committee Chairman Fee") to be paid quarterly, on the last
business day of each calendar quarter for which the Director served in the
capacity as a committee chairman (excluding, on a pro rata basis, the partial
month in which he is first selected to be the committee chairman and any whole
months in which he did not serve in such capacity). The amount of the Committee
Chairman Fee shall be as determined from time to time in the sole discretion of
the Board, with such amount currently set as follows: (i) Seven Thousand and
Five Hundred Dollars ($7,500.00) per year for each of the Compensation
Committee, Science and Technology Committee, and Government and Public Policy
Committee; and (ii) Ten Thousand Dollars ($10,000.00) per year for the Audit
Committee.

        3.3    Meeting Fees.    A Director who attends a meeting of the Board or
any committee thereof shall be entitled to an additional fee (the "Meeting Fee")
to be paid on the last business day of each calendar quarter in which the
meeting was held. The amount of the Meeting Fee shall be as determined from time
to time in the sole discretion of the Board, with such amount currently set at
One Thousand and Five Hundred Dollars ($1,500.00) for each Board or Committee
Meeting attended in person and One Thousand Dollars ($1,000.00) for each meeting
attended other than in person, in a manner acceptable to the Board. In the event
there is held one or more committee or Board meetings on the same date, there
will be a Meeting Fee paid for each such meeting for that date.

--------------------------------------------------------------------------------



        3.4    Lead Director Fees.    A Director who serves as Lead Director of
the Board shall be entitled to an additional annual retainer fee (the "Lead
Director Fee") to be paid quarterly, on the last business day of each calendar
quarter for which the Director served in the capacity as Lead Director
(excluding, on a pro rata basis, the partial month in which he is first selected
to be the Lead Director and any whole months in which he did not serve in such
capacity). The amount of the Lead Director Fee shall be as determined from time
to time in the sole discretion of the Board, with such amount currently set at
Seventy-Five Thousand Dollars ($75,000.00) per year.

SECTION 4
RESTRICTED STOCK

        4.1    Annual Restricted Stock Award.    

(i)As of January 1, 2008, each Director, who is elected a Non-Employee Director
at the annual shareholders meeting (or who retains such position if they were
not subject to election at such meeting), shall be granted shares of Company's
Common Stock, par value $0.01 per share (the "Stock"), with such stock subject
to certain restrictions set forth below (the "Restricted Stock"). The Restricted
Stock shall be granted automatically to the Director on the last business day of
the calendar quarter in which the annual shareholder meeting occurs. If more
than one shareholder meeting occurs in a given calendar year, only a single
Restricted Stock award shall be granted for such year and such award shall be
granted as of the last business day of the calendar quarter in which such first
shareholder meeting occurs.

(ii)The number of shares covered by the Restricted Stock award shall be equal to
that number of shares whose aggregate value (based on the Fair Market Value of a
share of Stock on the date of grant) equals One Hundred Fifty Thousand Dollars
($150,000.00), rounded down to the next whole share. Each Non-Employee Director
as of September 28, 2007 shall be granted automatically a Restricted Stock award
equal to that number of shares whose aggregate value (based on the Fair Market
Value of a share of Stock on September 28, 2007) equals Fifty Thousand Dollars
($50,000.00), rounded down to the next whole share.

(iii)Notwithstanding anything contained in this Section 4.1 to the contrary, a
Non-Employee Director, who is elected between any annual shareholders meetings,
shall automatically be granted Restricted Stock on the last business day of the
calendar quarter in which such Director is elected; provided, however, that the
number of shares of the Restricted Stock granted to such Director shall be equal
to that number of shares (rounded to the next whole share) whose aggregate value
(based on the Fair Market Value of a share of Stock on the date of grant) equals
One Hundred Fifty Thousand Dollars ($150,000.00), multiplied by the fraction of
A over 12, with "A" being the number of whole calendar months between the first
day of the month coinciding with or immediately following such Director's
election and first day of the month during which the next annual shareholders
meeting is scheduled to occur. The term "Fair Market Value" shall be as defined
in the 2004 Plan (as defined in Section 6.6 below).

2

--------------------------------------------------------------------------------





        4.2    Issuance of Certificates.    Each certificate issued in respect
of the Restricted Stock Award shall be registered in the name of the Director
and shall be deposited in a bank designated by the Company or retained by the
Company. The certification of shares is conditioned upon the Director endorsing
in blank a stock power for the covered shares. During the Restricted Period, all
certificates evidencing the Restricted Stock will be imprinted with the
following legend: "The securities evidenced by this certificate are subject to
the transfer restrictions, forfeiture restrictions and other provisions of the
Restricted Stock Agreement dated                                    between
Hospira, Inc. and [insert Director name]." Upon lapse of the Restriction Period,
the Director shall be entitled to have the legend removed from certificates
representing the shares.

        4.3    Rights.    Upon issuance of the certificates, the Directors in
whose names they are registered shall, subject to the restrictions of this
Section 4, have all of the rights of a shareholder with respect to the shares
represented by the certificate, including the right to vote such shares and to
receive cash dividends and other distributions thereon.

        4.4    Forfeiture Period.    All Restricted Stock granted under this
Section 4 shall be subject to forfeiture pursuant to Section 4.5 for a period
(the "Forfeiture Period") commencing with the date of the award and ending on
the earliest of the following events:

(i)The one-year anniversary of the date of grant of Restricted Stock

(ii)The first regularly scheduled annual shareholders meeting following the date
of grant;

(iii)The date of the Director's death or disability; or

(iv)The date of a Change in Control (as defined in Section 5 of the 2004 Plan).

        4.5    Forfeiture.    In the event that the Director's date of
termination occurs during the Forfeiture Period, the Director shall forfeit any
and all rights and interests with respect to such unvested Restricted Stock (or
Restricted Stock Units, if a Deferral Election, under Section 10 below, is
applicable) and the Company shall have the right to cancel any such certificates
evidencing such Restricted Stock.

        4.6    Restrictions on Sale.    All Restricted Stock granted under this
Section 4 shall be subject to the following restrictions on sale beginning on
the date of grant and continuing for all periods while the Director is actively
serving as a Director of the Company (the "Restricted Period"):

(i)The shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of.

(ii)Any additional common shares of the Company issued with respect to shares
covered by Awards granted under this Section 4 as a result of any stock
dividend, stock split or reorganization, shall be subject to the restrictions
and other provisions of this Section 4.

(iii)A Director shall not be entitled to receive any shares prior to completion
of all actions deemed appropriate by the Company to comply with federal or state
securities laws and stock exchange requirements.


SECTION 5
CHANGE IN CONTROL

        In the event of a Change in Control, (i) all Restricted Stock awards
shall become fully vested and shall no longer be subject to the restrictions set
forth in Section 4 of this Plan, and (ii) all Deferred Fees shall be paid to the
Director at such time and in such form as set forth in the Director's Deferral
Election.

3

--------------------------------------------------------------------------------



SECTION 6
OPERATION AND ADMINISTRATION

        6.1    Administration.    

(i)The Plan and all benefits pursuant hereto shall be administered by the full
Board.

(ii)The Board shall have the authority and discretion to interpret and
administer the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan and to determine the terms and provisions of any award
agreement made pursuant to the Plan. All questions of interpretation with
respect to the Plan, the benefits established herein, the number of shares of
Stock, or other security, or rights granted and the terms of any agreements
evidencing any of the Director Fees (the "Award Agreements"), including the
timing, pricing, and amounts of Awards, shall be determined by the Board, and
its determination shall be final and conclusive upon all parties in interest. In
the event of any conflict between an Award Agreement and this Plan, the terms of
this Plan shall govern.

(iii)Except to the extent prohibited by applicable law or the applicable rules
of a stock exchange, the Board may delegate to the officers or employees of the
Company and its subsidiaries the authority to execute and deliver such
instruments and documents, to do all such acts and things, and to take all such
other steps deemed necessary, advisable or convenient for the effective
administration of the Plan in accordance with its terms and purpose, except that
the Board may not delegate any discretionary authority with respect to
substantive decisions or functions regarding the Plan or benefits and awards
thereunder, including, but not limited to, decisions regarding the timing,
eligibility, pricing, amount or other material terms of such benefits or awards.
Any such delegation may be revoked by the Board at any time.

(iv)To the extent that the Board determines that the restrictions imposed by the
Plan preclude the achievement of the material purposes of the benefit provided
herein in jurisdictions outside the United States, if applicable, the Board will
have the authority and discretion to modify those restrictions as the Board
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.

        6.2    Limits of Liability.    

(i)Any liability of the Company or a subsidiary to any Director with respect to
an Award shall be based solely upon contractual obligations created by the Plan
and the applicable Award Agreement.

(ii)Neither the Company nor a subsidiary, nor any member of the Board or any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration or application of the Plan, shall have
any liability to any party for any action taken or not taken in good faith under
the Plan except as may be expressly provided by statute.

        6.3    Rights of Director.    Nothing contained in this Plan or in any
Award Agreement (or in any other documents related to this Plan or to any award
or Award Agreement) shall confer upon any Director any right to continue in the
service of the Company or a subsidiary, constitute any contract or limit in any
way the right of the Company or a subsidiary to change such person's
compensation or other benefits or to terminate the service of such person with
or without cause or confer any right on the part of such person to be nominated
for reelection to the Board, to be reelected to the Board or to be appointed to
any committee of the Board.

        6.4    Form and Time of Elections.    Any election required or permitted
shall be in writing, and shall be deemed to be filed when timely delivered to
the Secretary of the Company.

4

--------------------------------------------------------------------------------



        6.5    Action by Company.    Any action required or permitted to be
taken by the Company shall be by resolution of the Board, or by action of one or
more members of the Board (including a committee of the Board) who are duly
authorized to act for the Board or (except to the extent prohibited by the
provisions of Rule 16b-3, applicable local law, the applicable rules of any
stock exchange, or any other applicable rules) by a duly authorized officer of
the Company.

        6.6    Hospira, Inc. 2004 Long-Term Stock Incentive Plan.    Any shares
of Stock awarded to, or subject to Awards granted to Directors under this Plan
as Director Fees shall be issued pursuant to the Hospira, Inc. 2004 Long-Term
Stock Incentive Plan (the "2004 Plan"), subject to all of the terms and
conditions herein. Except in the event of conflict, all provisions of the 2004
Plan shall apply to this Plan. In the event of any conflict between the
provisions of the 2004 Plan and this Plan, this Plan shall control, provided
that the Director Fees granted provided may not exceed the share limitations set
forth in the 2004 Plan.

SECTION 7
MISCELLANEOUS

        7.1    Beneficiaries.    Each Director or former Director entitled to
payment of Director Fees hereunder, from time to time may name any person or
persons (who may be named contingently or successively) to whom any Director
Fees earned by him and payable to him are to be paid in case of his death before
he receives any or all of such Director Fees. Each designation will revoke all
prior designations by the same Director or former Director, shall be in form
prescribed by the Company, and will be effective only when filed by the Director
or former Director in writing with the Secretary of the Company during his
lifetime. If a deceased Director or former Director shall have failed to name a
beneficiary in the manner provided above, or if the beneficiary named by a
Director or former Director dies before him or before payment of all the
Director's or former Director's Director Fees, the Company, in its discretion,
may direct payment in a single sum of any remaining Director Fees to either:

(i)any one or more or all of the next of kin (including the surviving spouse) of
the Director or former Director, and in such proportions as the Company
determines; or

(ii)the legal representative or representatives of the estate of the last to die
of the Director or former Director and his last surviving beneficiary.

The person or persons to whom any deceased Director's or former Director's
Director Fees are payable under this section will be referred to as his
"beneficiary."

        7.2    Alienation of Rights.    Payment of Director Fees will be made
only to the person entitled thereto in accordance with the terms of the Plan,
and Director Fees are not in any way subject to the debts or other obligations
of persons entitled thereto, and may not be voluntarily or involuntarily sold,
transferred or assigned.

        7.3    Facility of Payment.    When a person entitled to a payment under
the Plan is under legal disability or, in the Company's opinion, is in any way
incapacitated so as to be unable to manage his financial affairs, the Company
may direct that payment be made to such person's legal representative, or to a
relative or friend of such person for his benefit, and with respect to the
Director's Stock Unit Account (defined in Section 9 below), if any, any
distribution shall be pursuant to the Director's beneficiary designation form,
as may be on file with the Company. Any payment made in accordance with the
preceding sentence shall be in complete discharge of the Company's obligation to
make such payment under the Plan.

5

--------------------------------------------------------------------------------



        7.4    Unfunded Plan.    Any obligation to pay cash or Deferred Fees
under this Plan shall constitute an unfunded unsecured obligation of the
Company. The Company may, but shall not be obligated to, establish a trust to
hold assets for the purpose of satisfying obligations under this Plan.

        7.5    Adjustment Provisions.    In the event of a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), in
addition to any adjustments made pursuant to Section 3.4 of the 2004 Plan, the
Board may adjust the Director Fees (including Deferred Fees) to preserve the
benefits or potential benefits of participation in the Plan.

        7.6    Gender and Number.    Where the context admits, words in any
gender shall include any other gender, words in the singular shall include the
plural and the plural shall include the singular.

SECTION 8
AMENDMENT AND DISCONTINUANCE

        The Board may, at any time, amend or terminate the Plan, and may amend
any Award Agreement, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Director (or, if the
Director is not then living, the affected beneficiary), adversely affect the
rights of any Director or beneficiary under any Award granted under the Plan
prior to the date such amendment is adopted by the Board; and further provided,
that adjustments pursuant to Section 9.4 shall not be subject to the foregoing
limitations of this Section 8. Subject to Section 9.4, any amendment or
discontinuance of the Plan shall be prospective in operation only,and shall not
affect the payment of any Director Fees theretofore earned by any Director, or
the conditions under which any such fees are to be paid or forfeited under the
Plan.

SECTION 9
ELECTIVE DEFERRALS

        9.1    DEFERRAL ELECTION    

(i)Annual Deferral Election.    A Director who would otherwise be entitled to
receive Director Fees in the form of shares of Stock or a cash payment under the
terms of the Plan may instead elect to defer delivery of all or a portion of
such fees, subject to the following terms of this Section 9 (once deferred, the
"Deferred Fees"). An election to defer the Director Fees shall be made on an
election form (the "Deferral Election"). The form of distribution of the
Deferred Fees shall be elected by the Director on the Deferral Election form,
which may be either (a) a lump sum payment on the first business day following
the quarter within which the Director's service on the Board terminates (the
"Distribution Commencement Date") or (b) annual installments for a number of
years, not exceeding 10, payable on the Distribution Commencement Date and each
anniversary thereof. Except as provided in paragraphs (ii) and (iii) of this
Section 9.1, any Deferral Election shall be made in the calendar year before the
year in which the Director Fees are payable and shall be irrevocable as of the
first day of the year for which it is to be effective. Deferral Elections shall
remain in effect with respect to any future year unless a new election with
respect to such year is filed in accordance with paragraph (iii) of this
Section 9.1.

(ii)Deferral Election for New Directors.    Notwithstanding the foregoing, a
Deferral Election by a Director upon first becoming a member of the Board must
be submitted within 30 days after becoming a Director and shall be effective for
all fees paid for services performed following the date on which the election is
received by the Company. Any such Deferral Elections shall be irrevocable as of
its effective date and shall remain in effect with respect to the calendar year
in which it was made and any future year unless a new election with respect to
Deferral Election is filed in accordance with paragraph (iii) of this
Section 9.1.

6

--------------------------------------------------------------------------------



(iii)Subsequent Changes to Initial Deferrals.

(a)Deferral Elections shall remain in effect with respect to Director Fees to be
paid in any future year unless a new election with respect to such year is filed
by the Director making the change prior to the year to which it is intended to
apply; and

(b)A Director may elect to change the timing or form of distribution for his or
her Deferred Fees (a "Subsequent Election"), provided the Subsequent Election is
made at least 12 months before the date of the first scheduled payment, if any;
the Subsequent Election is not effective for at least 12 months after the date
of the election; and the first payment under the Subsequent Election must be
delayed for at least five years from the date it otherwise would have been paid.
Notwithstanding the foregoing provisions of this subparagraph (b), payment of
the Deferred Fees shall begin under the terms of a Director's most current
Deferral Election as of first business day following the quarter within which
the Director's services on the Board terminates due to a death or disability.
For this purpose, "disability" shall mean that the Director is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

(c)During 2007 and 2008, a Director may elect to change the timing or form of
distribution for his Deferred Fees without meeting the foregoing requirements,
provided that no Director whose Distribution Commencement Date occurs (or would
otherwise occur) within 2007 may make or change a payment election during 2007
and no Director whose Distribution Commencement Date occurs (or would otherwise
occur) within 2008 may make or change a payment election during 2008.

(iv)Conversion of Cash or Restricted Stock to Stock Units.    Deferred Fees
shall be credited to a Stock Unit Account (as defined below) under this
Section 9 as follows:

(a)Cash-based Deferred Fees shall be converted to Stock Units by dividing the
cash-based fees the Director elected to defer by the Fair Market Value of the
Stock as of the date the Director would have had a right to payment of such
Director Fees had the Director not made a Deferral Election.

(b)Stock-based Deferred Fees shall be converted to that number of Stock Units
equal to that number of shares of Restricted Stock the Director elected to
defer.

        9.2    ACCOUNTS    

(i)Stock Unit Account.    A "Stock Unit Account" shall be maintained on behalf
of each Director who elects to defer all or a portion of his Director Fees under
this Section 9, for the period during which delivery of such fees is deferred. A
Director's Stock Unit Account shall be subject to the following adjustments:

(a)The Stock Unit Account will be credited with Stock Units as of the date on
which the Director would have been entitled to payment of the cash-based fees or
the date on which the Director would have been granted the Restricted Stock
award, both as if the Director had not made a Deferral Election with respect to
such fees.

(b)As of each dividend payment date for the Stock, the Director's Stock Unit
Account shall be credited with additional Stock Units (including fractional
Stock Units) equal to (i) the amount of the dividend that would be payable with
respect to the number of shares of Stock equal to the number of Stock Units
credited to the Director's Stock Unit Account on the dividend record date,
divided by (ii) the Fair Market Value of a share of Stock on the dividend
payment date.

7

--------------------------------------------------------------------------------



(c)As of the date of any distribution with respect to a Director's Stock Unit
Account under Section 9.3, the Stock Units credited to a Director's Stock Unit
Account shall be reduced by the amounts distributed to the Director.



(ii)Statement of Accounts.    As soon as practicable after the end of each Plan
Year, the Company shall provide each Director having an Stock Unit Account under
the Plan with a statement of the transactions in his Stock Unit Account during
that year and his account balance as of the end of the year.

        9.3    DISTRIBUTIONS    

(i)General.    Subject to the terms of this Section 9.3, a Director shall
specify, as part of his Deferral Election with respect to Deferred Fees, the
time and form of the distribution of the amounts deferred pursuant to such
election. In the event that an election with respect to the timing or form of
distribution is not in effect as of the date of the Director's termination
(including a termination due to the Director's death), the Director's entire
Stock Unit Account shall be distributed in a single lump sum stock payment
within 60 days following the first anniversary of the Director's date of
termination or death.

(ii)If a scheduled distribution date would otherwise occur after a dividend
record date but before the payment of the dividend, the distribution may, in the
discretion of the Board, be deferred (but not more than 30 days) until the
dividend payment date.

(iii)In determining a Director's right to distributions under this Section 9.3,
the vesting provisions of Section 4 of the Plan shall apply to the Stock Units
credited to the Director's Stock Unit Account as though each unit represented
one share of Stock, and with all units attributable to payment of dividends
being fully vested as of the date they are credited to the Director's Stock Unit
Account.

        9.4    Termination of Deferral by Company.    The Board shall retain the
right to terminate, at any time, for any reason, or no reason, the deferral
provisions under this Section 9 (which may, but need not, be in conjunction with
a termination of the Plan), and shall distribute all Stock Unit Accounts to
Directors provided (i) the Company terminates all non-qualified deferred
compensation arrangements of the same type as this Plan at the same time that
the Plan is terminated; (ii) except for payments that would be payable if the
termination had not occurred, the Company makes no payments to Directors for
12 months but makes all payments within 24 months; and (iii) the Company adopts
no new non-qualified deferred compensation arrangement of the same type as this
Plan for five years.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10

